Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the application filed on 06/26/2020.
Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 7, 9-10, 13, 16, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US Pub. 2018/0174580 A1).
Regarding Claim 1, 10 and 19, Kim teaches an electronic apparatus (see Fig.3 and paragraph [0078]), comprising:
a memory configured to store at least one instruction (see Fig.3 (250) and paragraph [0079]);
and a processor configured to execute the at least one instruction (see Fig.3 (220) and paragraph [0080]), to:
obtain usage information on an application installed in the electronic apparatus (see Fig.5 (S510), paragraph [0099-0100] and paragraphs [0162-0164], obtaining user input information for an application),
obtain a natural language understanding model, among a plurality of natural language understanding models, corresponding to the application based on the usage information (see Fig.5 (S520), paragraphs [0111-0112] and paragraphs [0162-0164]),

and perform an operation of the application based on the preformed natural language understanding (see Fig.5 (S540) and paragraphs [0118-0119]).
Regarding Claims 4 and 13, Kim further teaches the application includes resource information that matches information on a predetermined voice utterance and operation information corresponding to the predetermined voice utterance (see paragraphs [0162-0164]);
and the processor is further configured to execute the at least one instruction to, based on the usage information on the application satisfying a predetermined condition, generate the natural language understanding model corresponding to the application according to the information on the predetermined voice utterance and the operation information corresponding to the predetermined voice utterance (see paragraphs [0162-0164]).
Regarding Claims 7 and 16, Kim further teaches wherein the processor is further configured to execute the at least one instruction to request, from an external server, the natural language understanding model corresponding to the application, based on the application being installed in the electronic apparatus (see Fig.1A (100-1,110), Fig.2 (230), paragraphs [0063-0064], paragraph [0074] and paragraph [0112]).
Regarding Claims 9 and 18, Kim further teaches wherein the processor is further configured to execute the at least one instruction to remove the obtained natural language understanding model, based on the user voice input not being input for greater than or equal to a threshold period of time (see paragraph [0101], [paragraph [0109] and paragraph [0117], user period for the language model expiring).

Claim Objections
Claims 2-3, 5-6, 8, 11-12, 14-15, 17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 2-3, 11-12 and 20, the following is a statement of reasons for the indication of allowable subject matter: The prior art of record fails to teach, disclose or suggest the limitations of (in combination with all other limitations in the base claim) “a communication interface, wherein the processor is further configured to execute the at least one instruction to: obtain the usage information including at least one of a number of executions of the application and an execution time of the application, control the communication interface to transmit the obtained usage information to an external server, receive the natural language understanding model corresponding to the application, among the plurality of natural language understanding models corresponding to a plurality of applications, from the external server via the communication interface, and store the natural language understanding model in the memory”, as found in Claims 2, 11 and 20. Similar features are claimed in Claims 3 and 12.
Regarding Claims 5-6 and 14-15, the following is a statement of reasons for the indication of allowable subject matter: The prior art of record fails to teach, disclose or suggest the limitations of (in combination with all other limitations in the base claim) “wherein the processor is further configured to execute the at least one instruction to request a first user voice input corresponding to an operation of the application that is determined, based on the usage information, to be performed for greater than or equal to a threshold number of times or for greater than or equal to a threshold time”, as found in Claims 5 and 14. Similar features are claimed in Claims 6 and 15.
Regarding Claims 8 and 17, the following is a statement of reasons for the indication of allowable subject matter: The prior art of record fails to teach, disclose or suggest the limitations of (in combination with all other limitations in the base claim) “ wherein the natural language understanding model includes at least one of a personal model generated based on a voice utterance of a user using the electronic apparatus and a public model generated based on a voice utterance of a public user; and the processor is further configured to execute the at least one instruction to: perform the natural 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU B HANG whose telephone number is (571)272-0582.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad H. Ghayour, can be reached at (571)272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU B HANG/Primary Examiner, Art Unit 2672